Title: From James Madison to Albert Gallatin, 5 September 1810
From: Madison, James
To: Gallatin, Albert


Dear SirMontpelier Sepr. 5. 1810
I have recd. your favor of the 21st. Aug. I can not say precisely what use is to be made of the paper on the Batture, in its present form. If it be intended for publication, directly, as well as thro’ a report of the arguments at the Bar, some alterations will be proper.
It appears that Brown, partly by the application of the Alien law, partly in consequence of his operations under a fictitious name, had fallen compleatly under the power of Pinkney, and had given up between 30 & 40,000 dollars, with a promise of somewhat more. The opinion of Counsel was, that no Civil action could be sustained, with no further evidence of debt, than the letter from Savage, our Agent at Jamaica, the only evidence then possessed by Mr. P.
The inclosed letter from Ronaldson, will strengthen the motives to caution, in facilitating the passage of French Emigrants.
Our farmers here never experienced such prosperity. They have reaped a double crop of Wheat, and get a double price; at the same time, that manufacturing for their own use, they will have little occasion, as indeed they seem to have little inclination, to lay it out in the usual purchases. They are very sore, nevertheless at the National humiliation stamped on the present state of things.
I hope Poinsett has recd. his outfit of documents, and will now find an easy access to his destination.
Mrs. M. presents her best regards to Mrs. Gallatin. Be pleased to add mine, & to accept assurances of my great esteem & friendly wishes.
James Madison
